NUMBER 13-10-00642-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT
OF TEXAS
 
CORPUS CHRISTI - EDINBURG
                                                        
             
 
IN RE TEXAS GULF
TRAWLING, INC., MARINE RAILWAY, INC.
ZIMCO MARINE, INC., TEXGULMARCO
COMPANY, INC.,
WALTER ZIMMERMAN, AND
HARLEY DALE LONDRIE
            
                                                         
 
On Petition for Writ
of Mandamus.
                                            
                         
 
MEMORANDUM OPINION
 
Before Justices Yañez,
Garza, and Benavides
Memorandum Opinion Per
Curiam
 
Relators,
Texas Gulf Trawling, Inc., Marine Railway, Inc., Zimco Marine, Inc.,
Texgulmarco Company, Inc., Walter Zimmerman, and Harley Dale Londrie, have
filed a petition for writ of mandamus alleging that the Honorable Don Wittig,
Visiting Judge of the 103rd Judicial District of Cameron County, Texas, abused
his discretion by entering a Docket Control Order setting the underlying matter
for trial.  Relators ask that we vacate the Docket Control Order and abate the
underlying matter during the pendency of an appeal filed by relators.  We
dismissed that appeal for want of jurisdiction on November 18, 2010.  Tex.
Gulf Trawling v. RCA Trawlers & Supply, Inc., No. 13-10-00155-CV, 2010
Tex. App. LEXIS 9173, at *1-2 (Tex. App–Corpus Christi Nov. 18, 2010, orig.
proceeding) (mem. op.).
Having reviewed and fully considered
relators’ petition, this Court is of the opinion that relators have not shown
themselves entitled to the relief requested and that the petition should be
denied.  Accordingly, relators’ petition for writ of mandamus is DENIED.
 
                                                                                                PER
CURIAM
 
Delivered
and filed the
23rd
day of November, 2010.